Holmes, J.,
concurring in judgment. The legal principles as announced by this court in Stone v. Davis (1981), 66 Ohio St. 2d 74, do not dictate the result that should be reached in the stance of this case. However, the appellant has alleged facts within the complaint and amended complaint which, if proven, could establish grounds for liability of the appellee bank.
In Stone v. Davis, there was an express written request for credit life insurance set forth by the borrower upon the loan form. This court held that the savings and loan had a duty to advise the customer how to procure the insurance, or itself obtain the insurance. Here, the bank processed the application for credit life for the 10-year loan, but such insurance, ac*682cording to the terms of the application, was not to go into effect until a policy was issued. In such instance, absent any further allegations, the bank, within my purview of Stone v. Davis, would have no further obligation or duty.
However, the pleadings assert other claims against the appellee bank. The amended complaint, in Count II, section 6, alleged that:
“On October 1, 1977, defendant Wilson closed this loan with the decedent and his wife, assuring them that credit life insurance was obtained and that the decedent and his wife were led to believe this by defendant Wilson.”
Count II, section 7, of the amended complaint alleged:
“Defendant Wilson’s closing checklist indicated that credit life had been obtained.”
Count II, section 12, of the amended complaint stated:
“In the alternative, plaintiffs allege that the defendant misrepresented to the plaintiffs the fact that credit life insurance would be applicable regarding the October 1, 1977 loan.”
In Count III, section 16, the appellant alleged that:
“Defendants First National Bank of Newark, Ohio and Wilbur W. Wilson III by their representations and course of conduct led the decedent Arley Lee Walters and plaintiff Genevie Walters to believe that credit life insurance was in effect on the date of the closing, October 1, 1977, when at the same time said defendants had in existence an internal policy with The Credit Life Insurance Company of Springfield, Ohio, that no policy of insurance could be effective until the first day of the succeeding month after the application was made.”
A complaint is sufficient to stand the test of a motion for judgment upon the pleadings unless it appears beyond doubt that the appellant can prove no set of facts in support of her claims which would entitle her to relief: See McCormac, Civil Rules Practice, Motions, at section 6.20.
Upon a motion for judgment upon the pleadings, pursuant to Civ. R. 12(C), the appellant is entitled to have all of the material allegations in the complaint, with all reasonable inferences to be drawn therefrom, construed in her favor. Peterson v. Teodosio (1973), 34 Ohio St. 2d 161.
Therefore, I conclude that the appellant’s amended com*683plaint does set forth allegations which, if proven, could establish the liability of the appellee. However, the burden of the appellant here upon a trial of these issues would be a heavy one in that the proof of the statements of the bank’s agent to the effect that the credit life insurance would be immediately effective must stand in contrast with the fact that the insurance application itself stated that such insurance would not be effective until a policy was issued. Nonetheless, she must be given the opportunity to offer such proof.
Accordingly, I concur in the judgment.